DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1-7, 8, 16-24 and 25; the Prior Art of Record fails to teach nor suggest the claimed combination of a method for compiling an application to allow data in block of memory being used by the  application to be transparently moved with respect to the application, comprising the steps of: inserting, by a compiler, into an application that includes a call to a memory allocator, computer code that includes instructions for the steps of: obtaining a first pointer to an internal data structure, wherein the internal data structure includes a read-write lock and a second pointer returned by the memory allocator, wherein the second pointer points to a first actual memory block for the application; before the first pointer is used by the application, acquiring a read lock on a read-write lock in the internal data structure pointed to by the first pointer; obtaining the second pointer to the first actual memory block for the application data; and dereferencing the second pointer to access the first actual memory block for the application data, wherein data in the first actual memory block is configured to be moved by the memory allocator without changing the value of the first pointer.
Regarding Claims 9-15, the Prior Art of Record fails to teach nor suggest the claimed combination of selectively performing memory compaction in a computer, comprising the steps of allocating a plurality of memory blocks using a memory allocator that supports relocation; periodically monitoring the computer wherein a metric correlated with CPU or memory usage is determined; and performing a memory compaction based on comparing the metric with a first threshold by moving a memory block being used by at least one application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/           Primary Examiner, Art Unit 2133